

Exhibit 10.1




TRANSUNION
AMENDED AND RESTATED 2015 OMNIBUS INCENTIVE PLAN
Effective May 12, 2020
1.    Purpose. The purpose of the TransUnion Amended and Restated 2015 Omnibus
Incentive Plan is to provide a means through which the Company and other members
of the Company Group may attract and retain key personnel and to provide a means
whereby directors, officers, employees, consultants and advisors of the Company
and other members of the Company Group can acquire and maintain an equity
interest in the Company, or be paid incentive compensation, including incentive
compensation measured by reference to the value of Common Stock, thereby
strengthening their commitment to the welfare of the Company Group and aligning
their interests with those of the Company’s stockholders.
2.    Definitions. The following definitions shall be applicable throughout the
Plan.
(a)    “Absolute Share Limit” has the meaning given such term in Section 5(b) of
the Plan.
(b)    “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.
(c)    “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award, Other Cash-Based Award and
Performance Compensation Award granted under the Plan.
(d)    “Award Agreement” means the document or documents by which each Award is
evidenced, which may be in written or electronic form.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Cause” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Cause”, as defined in any employment,
consulting or similar agreement between the Participant and any member of the
Company Group in effect at the time of such Termination, or (ii) in the absence
of any such employment, consulting or similar agreement (or the absence of any
definition of “Cause” contained therein), the Participant’s (A) the breach by
Participant of the terms of any employment or severance agreement to which
Participant is a party with any member of the Company Group, (B) if Participant
has no such agreement, a breach of the terms of Participant’s employment
(including, without limitation, the material policies of the Service Recipient,
as applicable relating to sexual harassment or the disclosure or misuse of
confidential information, or those set forth in the manuals or statements of
policy of the Service Recipient), (C) the willful failure or refusal to perform
Participant’s material duties for the Service Recipient or any member of the
Company Group, as applicable, (D) the insubordination or disregard of the legal
directives of the Board or senior management of the Company, as applicable,
which are not inconsistent with the scope, ethics and nature of Participant’s
duties and responsibilities, (E) engaging in misconduct that has, or could
reasonably be expected to have, a material and adverse impact on the reputation,
business, business relationships or financial condition of any member of the
Company Group, (F) the commission of an act of fraud or embezzlement or acts of
personal dishonesty involving personal profit against any member of the Company
Group or (G) commission of acts constituting, any conviction of, or plea of
guilty or nolo contendere to, a felony or of a crime involving fraud or
misrepresentation, or any other crime that results, or could reasonably be
expected to result in, material harm to the business or reputation of any member
of the Company Group.
 
(g)    “Change in Control” means:
(i)    the acquisition (whether by purchase, merger, consolidation, combination
or other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully


1

--------------------------------------------------------------------------------




diluted basis) of either (A) the then outstanding shares of Common Stock, taking
into account as outstanding for this purpose such Common Stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such Common Stock or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (I) any acquisition by the Company or any Affiliate; (II) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate; or (III) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of Persons
including the Participant (or any entity controlled by the Participant or any
group of Persons including the Participant);
(ii)    during any period of twelve (12) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the date hereof, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director; or
(iii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company Group (taken as a whole) to any Person that is not an
Affiliate of the Company.
(h)    “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.
(i)    “Committee” means the Compensation Committee of the Board or any properly
delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.
(j)    “Common Stock” means the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).
(k)    “Company” means TransUnion, a Delaware corporation, and any successor
thereto.
(l)    “Company Group” means, collectively, the Company and any of its
Subsidiaries.
(m)    “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.
(n)    “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction or country other than the
United States of America that may be designated by the Board or the Committee
from time to time.
 
(o)    “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause;
(iii) the breach of any noncompetition, nonsolicitation or other agreement
containing restrictive covenants, with any member of the Company Group; or
(iv) fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion.
(p)    “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability”, as defined in any employment,
consulting or similar agreement between the Participant and the Service
Recipient in effect at the time of determination; or (ii) in the absence of any
such employment, consulting or similar agreement (or the absence of any
definition of “Disability” contained therein), a condition entitling the
Participant to receive benefits under a long-term disability plan of the Service
Recipient or other member of Company Group in which such Participant is eligible
to participate, or, in the absence of such a plan, the complete and permanent
inability of the Participant by reason of illness or accident to perform the
duties of the occupation at which


2

--------------------------------------------------------------------------------




the Participant was employed or served when such disability commenced. Any
determination of whether Disability exists shall be made by the Company (or
designee) in its sole and absolute discretion.
(q)    “Eligible Director” means a person who is (i) with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act; and (ii) with respect to actions
undertaken to comply with the rules of the NYSE or any other securities exchange
or inter-dealer quotation system on which the Common Stock is listed or quoted,
an “independent director” under the rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, or a person meeting any similar requirement under any successor rule or
regulation.
(r)    “Eligible Person” means any (i) individual employed by any member of the
Company Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of any member
of the Company Group; or (iii) consultant or advisor to any member of the
Company Group who may be offered securities registrable pursuant to a
registration statement on Form S-8 under the Securities Act, who, in the case of
each of clauses (i) through (iii) above has entered into an Award Agreement or
who has received written notification from the Committee or its designee that
they have been selected to participate in the Plan.
(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.
(t)    “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.
(u)    “Fair Market Value” means, on a given date, if (i) the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported; or (iii) the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined by the
Committee in good faith to be the fair market value of the Common Stock.
 
(v)    “GAAP” has the meaning given such term in Section 14(b) of the Plan
(w)    “Immediate Family Members” has the meaning given such term in
Section 14(b) of the Plan.
(x)    “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.
(y)    “Indemnifiable Person” has the meaning given such term in Section 4(e) of
the Plan.
(z)    “Nonqualified Stock Option” means an Option which is not designated by
the Committee as an Incentive Stock Option.
(aa)    “Non-Employee Director” means a member of the Board who is not an
employee of any member of the Company Group.
(bb)    “NYSE” means the New York Stock Exchange.
(cc)    “Option” means an Award granted under Section 7 of the Plan.
(dd)    “Option Period” has the meaning given such term in Section 7(c) of the
Plan.
(ee)    “Original Effective Date” has the meaning given such term in Section 3
of the Plan.


3

--------------------------------------------------------------------------------




(ff)    “Other Cash-Based Award” means an Award granted under Section 10 of the
Plan that is payable without reference to the value of Common Stock.
(gg)    “Other Stock-Based Award” means an Award granted under Section 10 of the
Plan that is payable by reference to the value of Common Stock.
(hh)    “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.
(ii)    “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.
(jj)    “Performance Criteria” means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.
(kk)    “Performance Formula” means, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.
(ll)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.
(mm)    “Performance Period” means the one or more periods of time of not less
than 12 months, as the Committee may select, over which the attainment of one or
more Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.
(nn)    “Permitted Transferee” has the meaning given such term in Section 14(b)
of the Plan.
 
(oo)    “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).
(pp)    “Plan” means this TransUnion Amended and Restated 2015 Omnibus Incentive
Plan, as it may be amended from time to time.
(qq)    “Qualifying Termination” means a Termination of a Participant’s
employment or service with a Successor Company and its Subsidiaries without
Cause during the period beginning on a Change in Control, and ending on the
first anniversary of such Change in Control.
(rr)    “Restatement Effective Date” has the meaning given such term in
Section 3 of the Plan.
(ss)    “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.
(tt)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (which may include, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.
(uu)    “SAR Period” has the meaning given such term in Section 8(c) of the
Plan.
(vv)    “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.


4

--------------------------------------------------------------------------------




(ww)    “Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.
(xx)    “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.
(yy)    “Strike Price” has the meaning given such term in Section 8(b) of the
Plan.
(zz)    “Subsidiary” means, with respect to any specified Person:
(i)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of such entity’s voting securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and
(ii)    any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).
(aaa)    “Substitute Award” has the meaning given such term in Section 5(e) of
the Plan.
 
(bbb)    “Sub-Plans” means any sub-plan to this Plan that has been adopted by
the Board or the Committee for the purpose of permitting the offering of Awards
to employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 5(b) shall apply in the aggregate to the Plan
and any Sub-Plan adopted hereunder.
(ccc)    “Successor Award” has the meaning given such term in Section 12(b)(i)
of the Plan.
(ddd)    “Successor Company” means an acquiring company or successor to the
Company, or the surviving company of a Change in Control, or, if any, the parent
or holding company thereof.
(eee)    “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient.
(fff)    “Vesting Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.
3.    Effective Date; Duration. The Plan was originally effective on June 18,
2015 (the “Original Effective Date”). The Plan, as hereby amended and restated,
shall become effective on May 12, 2020 (the “Restatement Effective Date”), the
date on which the Plan is approved by the Company’s stockholders, subject to
such approval. The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the
Restatement Effective Date; provided, however, that such expiration shall not
affect Awards then outstanding, and the terms and conditions of the Plan shall
continue to apply to such Awards. If the Plan, as amended and restated hereby,
is not approved by stockholders, the originally adopted Plan shall continue to
remain in effect in accordance with its terms until the tenth anniversary of the
Original Effective Date; provided, however, that such expiration shall not
affect Awards then outstanding, and the terms and conditions of the Plan shall
continue to apply to such Awards.
4.    Administration.
(a)    The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan), it is intended that each
member of the Committee shall, at the time he or she takes any action with
respect to an Award under the Plan that is intended to qualify for the
exemptions provided by Rule 16b-3, be an Eligible Director. However, the fact
that a Committee member shall fail to qualify as an Eligible Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan.


5

--------------------------------------------------------------------------------




(b)    Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled in, or exercised for, cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; (ix) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (x) adopt Sub-Plans.
(c)    Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of any member of the Company Group, the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of, or which is allocated to, the Committee herein, and which
may be so delegated as a matter of law, except for grants of Awards to
Non-Employee Directors. Notwithstanding the foregoing in this Section 4(c), it
is intended that any action under the Plan intended to qualify for the
exemptions provided by Rule 16b-3 under the Exchange Act will be taken only by
the Board or by a committee or subcommittee of two or more Eligible Directors.
However, the fact that any member of such committee or subcommittee shall fail
to qualify as an Eligible Director shall not invalidate any action that is
otherwise valid under the Plan.
(d)    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any other member of the Company
Group, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.
(e)    No member of the Board, the Committee or any employee or agent of any
member of the Company Group (each such Person, an “Indemnifiable Person”) shall
be liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made with respect to the Plan or any
Award granted hereunder and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, and the Company shall
advance to such Indemnifiable Person any such expenses promptly upon written
request (which request shall include an undertaking by the Indemnifiable Person
to repay the amount of such advance if it shall ultimately be determined, as
provided below, that the Indemnifiable Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnifiable
Person to the extent that a final judgment or other final adjudication (in
either case not subject to further appeal) binding upon such Indemnifiable
Person determines that the acts, omissions or determinations of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s fraud or willful criminal act or omission or that such
right of indemnification is otherwise prohibited by law or by the organizational
documents of any member of the Company Group. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the organizational documents of any member of the Company Group, as a
matter of law, under an individual indemnification agreement or contract or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold such Indemnifiable Person harmless.


6

--------------------------------------------------------------------------------




 
(f)    Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.
5.    Grant of Awards; Shares Subject to the Plan; Limitations.
(a)    The Committee may, from time to time, grant Awards to one or more
Eligible Persons.
(b)    Awards granted under the Plan shall be subject to the following
limitations: (i) subject to Section 12 of the Plan, as of the Restatement
Effective Date, no more than 12,400,000 shares of Common Stock (the “Absolute
Share Limit”) shall be available for Awards under the Plan, which shall include
5,400,000 shares of Common Stock authorized as of the Original Effective Date
and 7,000,000 shares of Common Stock authorized as of the Restatement Effective
Date; (ii) subject to Section 12 of the Plan, grants of Options or SARs under
the Plan in respect of no more than 1,333,000 shares of Common Stock may be made
to any individual Participant during any single fiscal year of the Company (for
this purpose, if a SAR is granted in tandem with an Option (such that the SAR
expires with respect to the number of shares of Common Stock for which the
Option is exercised), only the shares underlying the Option shall count against
this limitation); (iii) subject to Section 12 of the Plan, no more than the
number of shares of Common Stock equal to the Absolute Share Limit may be issued
in the aggregate pursuant to the exercise of Incentive Stock Options granted
under the Plan; (iv) subject to Section 12 of the Plan, no more than 1,333,000
shares of Common Stock may be issued in respect of Performance Compensation
Awards denominated in shares of Common Stock granted pursuant to Section 11 of
the Plan to any individual Participant for a single fiscal year during a
Performance Period (or with respect to each single fiscal year in the event a
Performance Period extends beyond a single fiscal year), or in the event such
share denominated Performance Compensation Award is paid in cash, other
securities, other Awards or other property, no more than the Fair Market Value
of such shares of Common Stock on the last day of the Performance Period to
which such Award relates; (v) the maximum number of shares of Common Stock
subject to Awards granted during a single fiscal year to any Non-Employee
Director, taken together with any cash fees paid to such Non-Employee Director
during the fiscal year in respect of such Non-Employee Director’s service on the
Board, shall not exceed $1,500,000 in total value (calculating the value of any
such Awards based on the grant date fair value of such Awards for financial
reporting purposes); and (vi) the maximum amount that can be paid to any
individual Participant for a single fiscal year during a Performance Period (or
with respect to each single fiscal year in the event a Performance Period
extends beyond a single fiscal year) pursuant to a Performance Compensation
Award denominated in cash (described in Section 11(a) of the Plan) shall be
$25,000,000.
(c)    Other than with respect to Substitute Awards, to the extent that an Award
expires or is canceled, forfeited, terminated, settled in cash, or otherwise is
settled without delivery to the Participant of the full number of shares of
Common Stock to which the Award related, the undelivered shares will again be
available for grant. Shares of Common Stock withheld in payment of the exercise
price or taxes relating to an Award and shares equal to the number of shares
surrendered in payment of any Exercise Price or Strike Price, or taxes relating
to an Award, shall be deemed to constitute shares not issued to the Participant
and shall be deemed to again be available for Awards under the Plan; provided,
however, that such shares shall not become available for issuance hereunder if
either: (i) the applicable shares are withheld or surrendered following the
termination of the Plan; or (ii) at the time the applicable shares are withheld
or surrendered, it would constitute a material revision of the Plan subject to
stockholder approval under any then-applicable rules of the national securities
exchange on which the Common Stock is listed.
(d)    Shares of Common Stock issued by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing.
 
(e)    Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”). Substitute Awards shall not be
counted against the Absolute Share Limit; provided, that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Common Stock available for Awards of Incentive Stock Options under the Plan.
Subject to applicable stock exchange requirements, available shares under a
stockholder approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.


7

--------------------------------------------------------------------------------




6.    Eligibility. Participation in the Plan shall be limited to Eligible
Persons.
7.    Options.
(a)    General. Each Option granted under the Plan shall be evidenced by an
Award Agreement, in written or electronic form, which agreement need not be the
same for each Participant. Each Option so granted shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. All Options granted under the Plan shall be Nonqualified Stock
Options unless the applicable Award Agreement expressly states that the Option
is intended to be an Incentive Stock Option. Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company Group, and no
Incentive Stock Option shall be granted to any Eligible Person who is ineligible
to receive an Incentive Stock Option under the Code. No Option shall be treated
as an Incentive Stock Option unless the Plan has been approved by the
stockholders of the Company in a manner intended to comply with the stockholder
approval requirements of Section 422(b)(1) of the Code, provided that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained. In the case of an Incentive Stock Option, the terms and conditions of
such grant shall be subject to, and comply with, such rules as may be prescribed
by Section 422 of the Code. If for any reason an Option intended to be an
Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.
(b)    Exercise Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group, the Exercise Price
per share shall be no less than 110% of the Fair Market Value per share on the
Date of Grant.
(c)    Vesting and Expiration; Termination.
(i)    Options shall vest and become exercisable in such manner and on such date
or dates or upon such event or events as determined by the Committee; provided,
however, that notwithstanding any such vesting dates or events, the Committee
may in its sole discretion accelerate the vesting of any Options at any time and
for any reason. Options shall expire upon a date determined by the Committee,
not to exceed ten (10) years from the Date of Grant (the “Option Period”);
provided, that if the Option Period (other than in the case of an Incentive
Stock Option) would expire at a time when trading in the shares of Common Stock
is prohibited by the Company’s insider trading policy (or Company-imposed
“blackout period”), then the Option Period shall be automatically extended until
the 30th day following the expiration of such prohibition. Notwithstanding the
foregoing, in no event shall the Option Period exceed five (5) years from the
Date of Grant in the case of an Incentive Stock Option granted to a Participant
who on the Date of Grant owns stock representing more than 10% of the voting
power of all classes of stock of any member of the Company Group.
(ii)    Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all outstanding Options granted to such Participant
shall immediately terminate and expire; (B) a Participant’s Termination due to
death or Disability, each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for one year thereafter (but in no event beyond
the expiration of the Option Period); and (C) a Participant’s Termination for
any other reason, each outstanding unvested Option granted to such Participant
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
expiration of the Option Period).
(d)    Method of Exercise and Form of Payment. No shares of Common Stock shall
be issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes required to be withheld. Options which
have become exercisable may be exercised by delivery of written or electronic
notice of exercise to the Company (or telephonic instructions to the extent
provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the


8

--------------------------------------------------------------------------------




Company); provided, that such shares of Common Stock are not subject to any
pledge or other security interest and have been held by the Participant for not
less than six months (or such other period as established from time to time by
the Committee in order to avoid adverse accounting treatment applying GAAP); or
(ii) by such other method as the Committee may permit in its sole discretion,
including, without limitation: (A) in other property having a fair market value
on the date of exercise equal to the Exercise Price; (B) if there is a public
market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price; or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price. Any fractional shares of Common Stock shall be settled in cash.
(e)    Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instructions from such Participant as to
the sale of such Common Stock.
(f)    Compliance With Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time, or any other applicable law or the applicable rules
and regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded.
 
8.    Stock Appreciation Rights.
(a)    General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.
(b)    Strike Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the strike price (“Strike Price”) per share of Common
Stock for each SAR shall not be less than 100% of the Fair Market Value of such
share (determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.
(c)    Vesting and Expiration; Termination.
(i)    A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become exercisable in such manner and on such date or dates or upon such events
as determined by the Committee; provided, however, that notwithstanding any such
vesting dates or events, the Committee may, in its sole discretion, accelerate
the vesting of any SAR at any time and for any reason. SARs shall expire upon a
date determined by the Committee, not to exceed ten (10) years from the Date of
Grant (the “SAR Period”); provided, that if the SAR Period would expire at a
time when trading in the shares of Common Stock is prohibited by the Company’s
insider trading policy (or Company-imposed “blackout period”), then the SAR
Period shall be automatically extended until the 30th day following the
expiration of such prohibition.
(ii)    Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all outstanding SARs granted to such Participant
shall immediately terminate and expire; (B) a Participant’s Termination due to
death or Disability, each outstanding unvested SAR granted to such Participant
shall immediately terminate and expire, and each outstanding vested SAR shall
remain exercisable for one (1) year thereafter (but in no event beyond the
expiration of the SAR Period); and (C) a Participant’s Termination for any other
reason,


9

--------------------------------------------------------------------------------




each outstanding unvested SAR granted to such Participant shall immediately
terminate and expire, and each outstanding vested SAR shall remain exercisable
for ninety (90) days thereafter (but in no event beyond the expiration of the
SAR Period).
(d)    Method of Exercise. SARs which have become exercisable may be exercised
by delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.
(e)    Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one
(1) share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income, employment and
any other applicable taxes required to be withheld. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Any fractional shares of
Common Stock shall be settled in cash.
9.    Restricted Stock and Restricted Stock Units.
(a)    General. Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock
Unit so granted shall be subject to the conditions set forth in this Section 9,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement.
 
(b)    Stock Certificates and Book-Entry; Escrow or Similar Arrangement. Upon
the grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 14(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award Agreement, a Participant
generally shall have the rights and privileges of a stockholder as to shares of
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock; provided, that if the lapsing of restrictions with respect to
any grant of Restricted Stock is contingent on satisfaction of performance
conditions (other than, or in addition to, the passage of time), any dividends
payable on such shares of Restricted Stock shall be held by the Company and
delivered (without interest) to the Participant within fifteen (15) days
following the date on which the restrictions on such Restricted Stock lapse (and
the right to any such accumulated dividends shall be forfeited upon the
forfeiture of the Restricted Stock to which such dividends relate). To the
extent shares of Restricted Stock are forfeited, any stock certificates issued
to the Participant evidencing such shares shall be returned to the Company, and
all rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company. A
Participant shall have no rights or privileges as a stockholder as to Restricted
Stock Units.
(c)    Vesting; Termination.
(i)    Restricted Stock and Restricted Stock Units shall vest, and any
applicable Vesting Period shall lapse, in such manner and on such date or dates
or upon such event or events as determined by the Committee; provided, however,
that, notwithstanding any such dates or events, the Committee may, in its sole
discretion, accelerate the vesting of any Restricted Stock or Restricted Stock
Unit or the lapsing of any applicable Vesting Period at any time and for any
reason.
(ii)    Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of a Participant’s Termination for any
reason prior to the time that such Participant’s Restricted Stock or Restricted
Stock Units, as applicable, have vested, (A) all vesting with respect to such
Participant’s Restricted Stock or Restricted Stock Units, as applicable, shall
cease and (B) unvested shares of Restricted Stock and unvested Restricted Stock
Units, as applicable, shall be forfeited to the Company by the Participant for
no consideration as of the date of such Termination.
(d)    Issuance of Restricted Stock and Settlement of Restricted Stock Units.


10

--------------------------------------------------------------------------------




(i)    Upon the expiration of the Vesting Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or his or her
beneficiary, without charge, the stock certificate (or, if applicable, a notice
evidencing a book-entry notation) evidencing the shares of Restricted Stock
which have not then been forfeited and with respect to which the Vesting Period
has expired (rounded down to the nearest full share). Dividends, if any, that
may have been withheld by the Committee and attributable to any particular share
of Restricted Stock shall be distributed to the Participant in cash or, at the
sole discretion of the Committee, in shares of Common Stock having a Fair Market
Value (on the date of distribution) equal to the amount of such dividends, upon
the release of restrictions on such share and, if such share is forfeited, the
Participant shall have no right to such dividends.
 
(ii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Vesting Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or his or her beneficiary, without charge, one (1) share of Common Stock (or
other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part shares of Common Stock and part cash, as the case may be) beyond the
expiration of the Vesting Period if such extension would not cause adverse tax
consequences under Section 409A of the Code. If a cash payment is made in lieu
of issuing shares of Common Stock in settlement of such Restricted Stock Units,
the amount of such payment shall be equal to the Fair Market Value per share of
the Common Stock as of the date on which the Vesting Period lapsed with respect
to such Restricted Stock Units. To the extent provided in an Award Agreement,
the holder of outstanding Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments (upon the payment by the Company of
dividends on shares of Common Stock) either in cash or, at the sole discretion
of the Committee, in shares of Common Stock having a Fair Market Value equal to
the amount of such dividends (and interest may, at the sole discretion of the
Committee, be credited on the amount of cash dividend equivalents at a rate and
subject to such terms as determined by the Committee), which accumulated
dividend equivalents (and interest thereon, if applicable) shall be payable at
the same time as the underlying Restricted Stock Units are settled following the
date on which the Vesting Period lapses with respect to such Restricted Stock
Units, and, if such Restricted Stock Units are forfeited, the Participant shall
have no right to such dividend equivalent payments (or interest thereon, if
applicable).
(e)    Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE TRANSUNION AMENDED AND RESTATED 2015 OMNIBUS
INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN TRANSUNION AND
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF TRANSUNION.
10.    Other Stock-Based Awards and Other Cash-Based Awards. The Committee may
issue unrestricted Common Stock, rights to receive grants of Awards at a future
date, or other Awards denominated in Common Stock, valued by reference to, or
are otherwise based on the Fair Market Value per share of Common Stock,
including, without limitation, performance shares or performance units, or other
Awards denominated in cash, (including, without limitation, cash bonuses), under
the Plan to Eligible Persons, alone or in tandem with other Awards, in such
amounts and dependent on such conditions as the Committee shall from time to
time in its sole discretion determine. Each Other Stock-Based Award granted
under the Plan shall be evidenced by an Award Agreement, and each Other
Cash-Based Awards shall be evidenced such form as the Committee may determine
from time to time. Each Other Stock-Based Award or Other Cash-Based Award, as
applicable, so granted shall be subject to such conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement or other form
evidencing such Award, including, without limitation, those set forth in
Section 14(c) of the Plan.
11.    Performance Compensation Awards.
(a)    General. The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award.


11

--------------------------------------------------------------------------------




 
(b)    Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula(e).
(c)    Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more members of the Company
Group, divisions or operational and/or business units, product lines, brands,
business segments, administrative departments, or any combination of the
foregoing) and may include, but are not limited to, any of the following, which
may be determined in accordance with generally accepted accounting principles
(“GAAP”) or on a non-GAAP basis: (i) net earnings, net income (before or after
taxes) or consolidated net income; (ii) basic or diluted earnings per share
(before or after taxes); (iii) net revenue or net revenue growth; (iv) gross
revenue or gross revenue growth, gross profit or gross profit growth; (v) net
operating profit (before or after taxes); (vi) return measures (including, but
not limited to, return on investment, assets, capital, employed capital,
invested capital, equity, or sales); (vii) cash flow measures (including, but
not limited to, operating cash flow, free cash flow, or cash flow return on
capital), which may but are not required to be measured on a per share basis;
(viii) actual or adjusted earnings before or after interest, taxes, depreciation
and/or amortization (including EBIT and EBITDA); (ix) gross or net operating
margins; (x) productivity ratios; (xi) share price (including, but not limited
to, growth measures and total stockholder return); (xii) expense targets or cost
reduction goals, general and administrative expense savings; (xiii) operating
efficiency; (xiv) objective measures of customer/client satisfaction;
(xv) working capital targets; (xvi) measures of economic value added or other
‘value creation’ metrics; (xvii) enterprise value; (xviii) sales; (xix)
stockholder return; (xx) customer/client retention; (xxi) competitive market
metrics; (xxii) employee retention; (xxiii) objective measures of personal
targets, goals or completion of projects (including but not limited to
succession and hiring projects, completion of specific acquisitions,
dispositions, reorganizations or other corporate transactions or capital-raising
transactions, expansions of specific business operations and meeting divisional
or project budgets); (xxiv) comparisons of continuing operations to other
operations; (xxv) market share; (xxvi) cost of capital, debt leverage year-end
cash position or book value; (xxvii) strategic objectives; (xxviii) any other
objective or subjective Performance Criteria specified by the Committee; or
(xxix) any combination of the foregoing. The Committee may specify any
reasonable definition of the Performance Criteria that it uses, and any one or
more of the Performance Criteria may be stated as a percentage of another
Performance Criteria, or used on an absolute or relative basis to measure the
performance of the Company and/or one or more members of the Company Group as a
whole or any divisions or operational and/or business units, product lines,
brands, business segments, administrative departments of the Company and/or one
or more members of the Company Group or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Criteria may be
compared to the performance of a selected group of comparison companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices. The Committee also
has the authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph.
(d)    Modification of Performance Goal(s). Unless otherwise determined by the
Committee at the time a Performance Compensation Award is granted, the Committee
shall specify adjustments or modifications to be made to the calculation of a
Performance Goal for such Performance Period, based on and in order to
appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (vi) acquisitions or divestitures; (vii) any other specific,
unusual or nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; (ix) discontinued operations and
nonrecurring charges; (x) a change in the Company’s fiscal year; and (xi) any
other adjustments specified by the Committee. If the Committee determines that a
change in the business, operations, corporate structure or capital structure of
the Company, the manner in which the Company or an Affiliate conducts its
business, or other events or circumstances render Performance Goals to be
unsuitable, the Committee may modify such Performance Goals in whole or in part,
as the Committee deems appropriate. If a Participant is promoted, demoted, or
transferred to a different business unit or function during a Performance
Period, the Committee may determine that the Performance Goals or Performance
Period are no longer appropriate and may (x) adjust, change or eliminate the
Performance Goals or the applicable Performance Period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(y) make a cash payment to the Participant in an amount determined by the
Committee.
(e)    Payment of Performance Compensation Awards.


12

--------------------------------------------------------------------------------




(i)    Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company on the
last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.
(ii)    Limitation. Unless otherwise provided in the applicable Award Agreement,
a Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some of the portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals.
(iii)    Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period, and in so doing, the
Committee may make such adjustments to the amount of the Performance
Compensation Award earned as it determines in its sole discretion.
(f)    Timing of Award Payments. Unless otherwise provided in the applicable
Award Agreement, Performance Compensation Awards granted for a Performance
Period shall be paid to Participants as soon as administratively practicable
following completion of the certifications required by this Section 11. Any
Performance Compensation Award that has been deferred shall not (between the
date as of which the Award is deferred and the payment date) increase (i) with
respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee or (ii) with respect to a Performance Compensation Award
that is payable in shares of Common Stock, by an amount greater than the
appreciation of a share of Common Stock from the date such Award is deferred to
the payment date. Any Performance Compensation Award that is deferred and is
otherwise payable in shares of Common Stock shall be credited (during the period
between the date as of which the Award is deferred and the payment date) with
dividend equivalents (in a manner consistent with the methodology set forth in
the last sentence of Section 9(d)(ii) of the Plan).
12.    Changes in Capital Structure and Similar Events. Notwithstanding any
other provision in this Plan to the contrary, the following provisions shall
apply to all Awards granted hereunder (except Other Cash-Based awards):
(a)    General. In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control), or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, to any or all of (A) the Absolute Share Limit, or any other
limit applicable under the Plan with respect to the number of Awards which may
be granted hereunder, (B) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan, and (C) the terms of any outstanding
Award, including, without limitation, (1) the number of shares of Common Stock
or other securities of the Company (or number and kind of other securities or
other property) subject to outstanding Awards or to which outstanding Awards
relate, (2) the Exercise Price or Strike Price with respect to any Award, or
(3) any applicable performance measures (including, without limitation,
Performance Criteria and Performance Goals); provided, that in the case of any
“equity restructuring” (within the meaning of the Financial Accounting Standards
Board Accounting Standards Codification Topic 718 (or any successor
pronouncement thereto)), the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect such equity restructuring. Any
adjustment made under this Section 12 shall be conclusive and binding for all
purposes.
(b)    Adjustment Events. Without limiting the foregoing, except as may
otherwise be provided in an Award Agreement, in connection with any Adjustment
Event, the Committee may, in its sole discretion, provide for any one or more of
the following:
(i)    providing for (A) subject to Section 12(c), a substitution or assumption
of Awards (any substituted Award or assumed Award, a “Successor Award”), (B)
accelerating the exercisability of, lapse of restrictions on, or termination of,
Awards, or (C) providing for a period of time (which shall not be required to be
more than ten (10) days) for Participants to exercise


13

--------------------------------------------------------------------------------




outstanding Awards prior to the occurrence of such event (and any such Award not
so exercised shall terminate upon the occurrence of such event); and
(ii)    subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, cancelling any one or more outstanding Awards and
causing to be paid to the holders of such Awards that are vested as of such
cancellation (including, without limitation, any Awards that would vest as a
result of the occurrence of such event but for such cancellation or for which
vesting is accelerated by the Committee in connection with such event), the
value of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR
(it being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor), or, in the case of Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards that are not vested as
of such cancellation, a cash payment or equity subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to such Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards prior to such
cancellation, or the underlying shares in respect thereof;
 
(c)    Corporate Transactions. Except as may otherwise be provided in an Award
Agreement or otherwise determined by the Committee, in the event of (x) any
sale, transfer, disposition, or other transaction of assets to any Person that
is not an Affiliate of the Company which results in the Participant’s ceasing to
provide services to any member of the Company Group, or (y) a Change in Control
of the Company:
(i)    with respect to each Successor Award issued pursuant to the first clause
of Section 12(b)(i) which vests solely based upon the continued employment or
service of the Participant, if the Participant experiences a Qualifying
Termination, such Successor Award shall become fully vested and exercisable (to
the extent applicable), and any forfeiture provisions will lapse; and
(ii)    with respect to each outstanding and unvested Award that is subject to
any performance-based vesting conditions or criteria, (A) satisfaction of the
performance-based conditions or criteria shall be measured based on actual
performance through the date of such Change in Control (and to the extent the
Committee cannot determine whether a performance level has been achieved,
satisfaction shall be deemed to have occurred at target levels), and (B) a
Successor Award may be issued with respect to a prorated portion of such Award
(with such proration determined based on the satisfaction of the
performance-based conditions or criteria), provided, that, any such Successor
Award shall become fully vested and exercisable (to the extent applicable), and
any forfeiture provisions will lapse, on the last day of the performance period
that was applicable to such Award prior to the Change in Control, subject to the
Participant’s continued employment with the Successor Company and its
Subsidiaries through such date, or, if earlier, on the date the Participant
experiences a Qualifying Termination.
Payments to holders pursuant to clause (b)(ii) above shall be made in cash or,
in the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price).
(d)    Other Requirements. Prior to any payment or adjustment contemplated under
this Section 12, the Committee may require a Participant to (A) represent and
warrant as to the unencumbered title to his or her Awards, (B) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code, and (C) deliver customary transfer
documentation as reasonably determined by the Committee.
13.    Amendments and Termination.
(a)    Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuation or
termination shall be made


14

--------------------------------------------------------------------------------




without stockholder approval if: (i) such approval is necessary to comply with
any regulatory requirement applicable to the Plan (including, without
limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted) or for changes in GAAP to new accounting
standards; (ii) it would materially increase the number of securities which may
be issued under the Plan (except for increases pursuant to Section 5 or 12 of
the Plan) or (iii) it would materially modify the requirements for participation
in the Plan; provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary. Notwithstanding the foregoing, no
amendment shall be made to the last proviso of Section 13(b) of the Plan without
stockholder approval.
 
(b)    Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively (including after a Participant’s
Termination); provided, that, other than pursuant to Section 12, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; provided,
further, that without stockholder approval, except as otherwise permitted under
Section 12 of the Plan, (i) no amendment or modification may reduce the Exercise
Price of any Option or the Strike Price of any SAR; (ii) the Committee may not
cancel any outstanding Option or SAR and replace it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash payment that is greater than the intrinsic value (if any) of the
cancelled Option or SAR and (iii) the Committee may not take any other action
which is considered a “repricing” for purposes of the stockholder approval rules
of any securities exchange or inter-dealer quotation system on which the
securities of the Company are listed or quoted.
14.    General.
(a)    Award Agreements. Each Award under the Plan shall be evidenced by an
Award Agreement, which shall be delivered to the Participant to whom the award
was granted, and shall specify the terms and conditions of the Award and any
rules applicable thereto, including, without limitation, the effect on such
Award of the death, Disability or Termination of a Participant, or of such other
events as may be determined by the Committee. For purposes of the Plan, an Award
Agreement may be in any such form (written or electronic) as determined by the
Committee (including, without limitation, a Board or Committee resolution, an
employment agreement, a notice, a certificate or a letter) evidencing the Award.
The Committee need not require an Award Agreement to be signed by the
Participant or a duly authorized representative of the Company.
(b)    Nontransferability.
(i)    Each Award shall be exercisable only by such Participant to whom the
award was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (including, without limitation, except as may be
prohibited by applicable law, pursuant to a domestic relations order) other than
by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any other member of the Company
Group; provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
(ii)    Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and his or her
Immediate Family Members; (C) a partnership or limited liability company whose
only partners or stockholders are the Participant and his or her Immediate
Family Members; or (D) a beneficiary to whom donations are eligible to be
treated as “charitable contributions” for federal income tax purposes (each
transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided, that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.


15

--------------------------------------------------------------------------------




(iii)    The terms of any Award transferred in accordance with clauses (ii),
above, shall apply to the Permitted Transferee and any reference in the Plan, or
in any applicable Award Agreement, to a Participant shall be deemed to refer to
the Permitted Transferee, except that: (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.
(c)    Dividends and Dividend Equivalents. The Committee, in its sole
discretion, may provide a Participant as part of an Award with dividends,
dividend equivalents, or similar payments in respect of Awards, payable in cash,
shares of Common Stock, other securities, other Awards or other property, on a
current or deferred basis, on such terms and conditions as may be determined by
the Committee in its sole discretion, including, without limitation payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards; provided, that no dividends, dividend
equivalents or other similar payments shall be payable in respect of outstanding
(i) Options or SARs; or (ii) unearned Performance Compensation Awards or other
unearned Awards subject to performance conditions (other than, or in addition
to, the passage of time) (although dividends, dividend equivalents or other
similar payments may be accumulated in respect of unearned Awards and paid
within fifteen (15) days after such Awards are earned and become payable or
distributable).
(d)    Tax Withholding.
(i)    A Participant shall be required to pay to the Company or any other member
of the Company Group, and the Company or any other member of the Company Group
shall have the right and is hereby authorized to withhold, from any cash, shares
of Common Stock, other securities or other property issuable or deliverable
under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, shares of Common Stock, other securities or
other property) of any required withholding or any other applicable taxes in
respect of an Award, its exercise, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Committee or the Company to satisfy all obligations for the payment of
such withholding or any other applicable taxes.
(ii)    Without limiting the generality of clause (i) above, the Committee may
(but is not obligated to), in its sole discretion, permit a Participant to
satisfy, in whole or in part, the foregoing withholding liability by (A) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest) that have been held by the Participant for not less than six
months (or such other period as established from time to time by the Committee
in order to avoid adverse accounting treatment applying GAAP) having a Fair
Market Value equal to such withholding liability or (B) having the Company
withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the exercise or settlement of the Award a number of
shares with a Fair Market Value equal to such withholding liability, provided
that with respect to shares withheld pursuant to clause (B), the number of such
shares may not have a Fair Market Value greater than the maximum required
statutory withholding liability.
(e)    Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and his or her participation in the Plan.
 
(f)    No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or any other member of the Company Group, or other
person, shall have any claim or right to be granted an Award under the Plan or,
having been selected for the grant of an Award, to be selected for a grant of
any other Award. There is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or


16

--------------------------------------------------------------------------------




not such Participants are similarly situated. Neither the Plan nor any action
taken hereunder shall be construed as giving any Participant any right to be
retained in the employ or service of the Service Recipient or any other member
of the Company Group, nor shall it be construed as giving any Participant any
rights to continued service on the Board. The Company or any other member of the
Company Group may at any time dismiss a Participant from employment or
discontinue any consulting relationship, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or any Award
Agreement. By accepting an Award under the Plan, a Participant shall thereby be
deemed to have waived any claim to continued exercise or vesting of an Award or
to damages or severance entitlement related to non-continuation of the Award
beyond the period provided under the Plan or any Award Agreement, except to the
extent of any provision to the contrary in any written employment contract or
other agreement between the Company and any member of the Company Group and the
Participant, whether any such agreement is executed before, on or after the Date
of Grant.
(g)    International Participants. With respect to Participants who reside or
work outside of the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan and create or amend Sub-Plans or amend
outstanding Awards with respect to such Participants in order to conform such
terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant, the Company or any other member of the
Company Group.
(h)    Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more Persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his or her death. A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.
(i)    Termination. Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination of employment,
but such Participant continues to provide services to the Company Group in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan. Further, unless otherwise determined by
the Committee, in the event that any Service Recipient ceases to be a member of
the Company Group (by reason of sale, divestiture, spin-off or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.
(j)    No Rights as a Stockholder. Except as otherwise specifically provided in
the Plan or any Award Agreement, no Person shall be entitled to the privileges
of ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.
 
(k)    Government and Other Regulations.
(i)    The obligation of the Company to settle Awards in shares of Common Stock
or other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of the Company or any other member of the Company Group issued
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement, the Federal securities laws, or the rules, regulations and
other requirements of the Securities and Exchange Commission, any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or quoted and any other applicable Federal, state, local or non-U.S.
laws, rules,


17

--------------------------------------------------------------------------------




regulations and other requirements, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
certificates representing shares of Common Stock or other securities of the
Company or any other member of the Company Group issued under the Plan to make
appropriate reference to such restrictions or may cause such Common Stock or
other securities of the Company or any other member of the Company Group issued
under the Plan in book-entry form to be held subject to the Company’s
instructions or subject to appropriate stop-transfer orders. Notwithstanding any
provision in the Plan to the contrary, the Committee reserves the right to add
any additional terms or provisions to any Award granted under the Plan that it,
in its sole discretion, deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.
(ii)    The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company and/or the Participant’s sale of Common Stock to
the public markets, illegal, impracticable or inadvisable. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code, (A) pay to the Participant an
amount equal to the excess of (I) the aggregate Fair Market Value of the shares
of Common Stock subject to such Award or portion thereof canceled (determined as
of the applicable exercise date, or the date that the shares would have been
vested or issued, as applicable), over (II) the aggregate Exercise Price or
Strike Price (of an Option or SAR, respectively) or any amount payable as a
condition of issuance of shares of Common Stock (in the case of any other
Award), and such amount shall be delivered to the Participant as soon as
practicable following the cancellation of such Award or portion thereof, or
(B) in the case of Restricted Stock, Restricted Stock Units or Other Stock-Based
Awards, provide the Participant with a cash payment or equity subject to
deferred vesting and delivery consistent with the vesting restrictions
applicable to such Restricted Stock, Restricted Stock Units or Other Stock-Based
Awards, or the underlying shares in respect thereof.
(l)    No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.
(m)    Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his or her spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.
(n)    Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting equity awards otherwise than under
this Plan, and such arrangements may be either applicable generally or only in
specific cases.
(o)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any other member of the Company Group, on
the one hand, and a Participant or other person or entity, on the other hand. No
provision of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be obligated to maintain separate
bank accounts, books, records or other evidence of the existence of a segregated
or separately maintained or administered fund for such purposes. Participants
shall have no rights under the Plan other than as unsecured general creditors of
the Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other service providers under general law.
(p)    Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report


18

--------------------------------------------------------------------------------




made by the independent public accountant of the Company or any other member of
the Company Group and/or any other information furnished in connection with the
Plan by any agent of the Company or the Committee or the Board, other than
himself or herself.
(q)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.
(r)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF HIS OR HER
RIGHTS OR OBLIGATIONS HEREUNDER.
(s)    Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
(t)    Obligations Binding on Successors. The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to substantially
all of the assets and business of the Company.
(u)    409A of the Code.
(i)    Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of this Plan comply with Section 409A of the Code and any
Treasury Regulations promulgated thereunder (collectively, “Section 409A of the
Code”), and all provisions of this Plan shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with this Plan (including any taxes and
penalties under Section 409A of the Code), and neither the Service Recipient nor
any other member of the Company Group shall have any obligation to indemnify or
otherwise hold such Participant (or any beneficiary) harmless from any or all of
such taxes or penalties. With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as separate payments.
(ii)    Notwithstanding anything in the Plan to the contrary, if a Participant
is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any Awards that
are “deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) shall be made to such Participant prior to
the date that is six months after the date of such Participant’s “separation
from service” or, if earlier, the Participant’s date of death. Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A of the Code that is
also a business day.


19

--------------------------------------------------------------------------------




(iii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code or (B) a Disability, no such acceleration shall be permitted unless the
Disability also satisfies the definition of “Disability” pursuant to
Section 409A of the Code.
(v)    Clawback/Forfeiture. All Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or
Committee and as in effect from time to time; and (ii) applicable law,
including, but not limited to, the applicable rules and regulations of the
Securities and Exchange Commission and the NYSE or any other securities exchange
or inter-dealer quotation system on which the Common Stock is listed or quoted.
Further, to the extent that the Participant receives any amount in excess of the
amount that the Participant should otherwise have received under the terms of
the Award for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
the Company may require the Participant to repay any such excess amount to the
Company.
 
(w)    Detrimental Activity. Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:
(i)    cancel any or all of such Participant’s outstanding Awards; or
(ii)    require such Participant to forfeit any amount or gain realized due to
the vesting or exercise of Awards, and to repay any such amount or gain promptly
to the Company.
(x)    Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Participant then owes to the Company or any other member of the Company
Group, as applicable, and any amounts the Committee otherwise deems appropriate
pursuant to any tax equalization policy or agreement. Notwithstanding the
foregoing, if an Award is “deferred compensation” subject to Section 409A of the
Code, the Committee will have no right to offset against its obligation to
deliver shares of Common Stock (or other property or cash) under the Plan or any
Award Agreement if such offset could subject the Participant to the additional
tax imposed under Section 409A of the Code in respect of an outstanding Award.
(y)    Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company Group. Masculine pronouns and other words of
masculine gender shall refer to both men and women. The titles and headings of
the sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.






20